American Land Title Association                                                                                 ALTA Settlement Statement - Combined
                                                                                                                                  Adopted 05-01-2015

File No: 4267-3301548                                        First American Title Insurance Company
Printed: 08/23/2019, 3:13 PM
Officer/Escrow Officer: Douglas E.                      612 Harrison Street, Suite 100 • Sumner, WA 98390
Kehn/AP                                                     Phone: (253)299-3980 Fax: (866)526-0611
                                                                      Settlement Statement
Settlement Location:
612 Harrison Street, Suite 100, Sumner,
WA 98390


Property Address: 309 Phoenix Avenue Southwest, Orting, WA 98360
Buyer: Jordie Adiel Yanez
Seller: Phoenix Shirk
Lender: To Be Determined
Estimated Settlement Date: 10/22/2019
Disbursement Date:


                Seller                                                 Description                                                      Buyer
      Debit              Credit                                                                                              Debit                   Credit
                                        Financial
                          377,500.00 Sale Price                                                                                377,500.00
                                        Loan Amount - To Be Determined                                                                               377,500.00


                                        Prorations/Adjustments
                              730.21 County Taxes 10/22/19 to 01/01/20 @$3,753.89/yr                                                730.21
        7,500.00                        Seller Credit                                                                                                  7,500.00


                                        Title Charges & Escrow / Settlement Charges
        1,305.61                        Title - Owner's Title Insurance (optional)
                                        Policy: ALTA Owners- 2010 Eagle $1,188.00 Sales Tax: $117.61 to
                                        First American Title Insurance Company
                                        Title - Lender's Policy                                                                     782.49
                                        Policy: ALTA Lenders - 2006 EXT $712.00 Sales Tax: $70.49 to First
                                        American Title Insurance Company
        1,011.03                        Title - Escrow Fee                                                                        1,011.03
                                        Escrow/Closing Fee $1,850.00 Sales Tax: $172.06 to First American
                                        Title Insurance Company


                                        Commission
        7,550.00                        Real Estate Commission to John L Scott Real Estate
        9,437.50                        Real Estate Commission to Keller Williams Realty


                                        Government Recording and Transfer Charges
                                        Record First Grant/Warranty Deed                                                            105.50
                                        Record Warranty Deed-First to Pierce County Auditor
                                        Record First Deed of Trust                                                                  136.50
                                        Record Deed of Trust-First to Pierce County Auditor
        4,837.00                        Transfer Tax - Deed
                                        e-Excise Tax - ACH DEBIT to Pierce County Auditor
        1,887.50                        Transfer Tax - Deed
                                        e-Excise Tax - ACH DEBIT to Pierce County Auditor
         This is a summary of the closing transaction prepared by First American Title Insurance Company. This document is not intended to replace
                                                                the Closing Disclosure form.
Copyright 2015 American Land Title Association.                                                                                               File # 4267-3301548
All rights reserved                                                  Page 1 of 2                                                Printed on 08/23/2019 at 3:13 PM
                Seller                                                 Description                                                      Buyer
      Debit              Credit                                                                                              Debit                   Credit

                                        Payoff(s) and Payment(s)
                                        To Be Determined
     200,000.00                         Principal Balance to To Be Determined


                                        Miscellaneous
          700.00                        *ESTIMATED* Association Dues to Hidden Harbor HOA
                                        *ESTIMATED* Transfer Fee to Total Property Management                                       200.00
        1,876.95                        Property Taxes to Pierce County Assessor-Treasurer
          500.00                        *ESTIMATED* Utilities to City of Orting


     236,605.59           378,230.21                                    Subtotals                                              380,465.73            385,000.00
                                                                       Due To Buyer                                              4,534.27
     141,624.62                                                        Due To Seller
     378,230.21          378,230.21                                        Totals                                              385,000.00            385,000.00

Our wire instructions do not change. Our banking institution is First American Trust. If you receive an email or other
communication that appears to be from us or another party involved in your transaction instructing you to wire funds to a
bank other than First American Trust, you should consider it suspect and you must call our office at an independently
verified phone number. Do not inquire with the sender.



 Escrow Officer: Douglas E. Kehn




         This is a summary of the closing transaction prepared by First American Title Insurance Company. This document is not intended to replace
                                                                the Closing Disclosure form.
Copyright 2015 American Land Title Association.                                                                                               File # 4267-3301548
All rights reserved                                                  Page 2 of 2                                                Printed on 08/23/2019 at 3:13 PM
